Citation Nr: 0521791	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  89-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 28, 1987 
for a grant of service connection for bilateral blindness 
with light perception only, due to glaucoma and function 
loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran did not file a claim for service connection for a 
right eye disability at any time earlier than January 28, 
1987.



CONCLUSION OF LAW

An effective date earlier than January 28, 1987, for the 
grant of service connection for bilateral blindness with 
light perception, due to glaucoma and function loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In conjunction with an examination for entrance into service, 
in a statement dated in February 1962, the veteran reported 
that he had had an eye injury.  According to an 
ophthalomological report dated in June 1962, the month the 
veteran began service, it was noted that the veteran had 
massive old lesions in the right eye.  According to reports 
in the service medical records, in August 1962 the veteran 
was struck in the left eye by another soldier and the veteran 
incurred a laceration of the left cornea.  In a clinical 
report dated in August 1962, the following diagnoses were 
noted: Wound, lacerated, without artery involvement, corneal, 
left eye; and rupture, choroids, right eye, secondary to old 
injury to right eye at age 12.

By a rating decision dated in April 1963 the veteran was 
granted service connection for an injury to the left eye.  It 
was noted that the veteran's vision at the time of induction 
into service was 20/400 in the right eye and normal in the 
left eye.  During his period of service he was attacked by 
another soldier who lacerated the veteran's eyes when his 
glasses were broken.  After considerable treatment, his 
vision was stabilized at 20/80 in the left eye.

From April 1963 to 1987, the veteran presented no claims for 
disability involving the right eye. 

A private medical statement dated in February 1987 noted 
light perception in the right eye and hand motion in the left 
eye with diagnoses which included severe visual loss of both 
eyes secondary to trauma suffered during military service, 
severe choriorentinal scarring of the right eye secondary to 
that severe trauma, a penetrating injury to the left eye with 
cataract, a recent head injury with loss of consciousness, 
probably of no visual significance, mild glaucoma suspected 
in the right eye and glaucomatous optic nerve damage in the 
left eye and normal pressure at this time.  

In April 1987, the veteran indicated that he had recently 
filed a request for specially adapted housing due to his 
service connected eye condition and also wished to file for 
an increased evaluation for his visual impairment.  It is 
noted that the veteran was service connected for a left eye 
condition.  He had chorioretinitis of the right eye prior to 
service.  

Notwithstanding that service connection was not in effect for 
the loss of visual acuity of the right eye, disability 
ratings at varying levels had been computed since military 
service on the basis of bilateral involvement, with a 
deduction for preservice visual impairment in the right eye.  
By a rating action in July 1988, several prior rating actions 
were declared to be clearly and unmistakably erroneous 
because of failure to ignore the disability affecting the 
nonservice-connected eye.  It was felt that the diagnoses 
given in the private medical statement of February 1987 
relied heavily on the history given to the examiner by the 
veteran.  It was also found that the veteran's right eye 
condition was not aggravated beyond the normal progress of 
such a condition and service connection was denied.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in March 
2001 concerning his claim for an earlier effective date for 
his right eye disability, it is determined that he is not 
prejudiced by such failure.  

In April 2001 and August 2002, the appellant was provided a 
notice concerning his claim.  In these letters, the appellant 
was notified of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claims.  The appellant was 
informed that he had 30 days to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were a statement of the case was issued in 
January 2004 indicating that a review of the evidence of 
record was made to including statements from a 
neuropsychiatrist and an O.D. at the Veterans' Administration 
Medical Center.  These statements established service 
connection for the veteran's right eye disability but did not 
show an effective date of entitlement earlier than January 
28, 1987.  It was also noted that the veteran failed to 
report for VA examinations scheduled in June 2000.  In July 
2000, the veteran requested that the VA proceed with its 
decision based on the evidence of record since further 
attempts to examine him would result in hardship.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for bilateral blindness 
should be the later date of either the date he filed to 
reopen his claim of service connection for his right eye 
condition, or the date that entitlement arose.  The veteran 
did not file a claim for service connection for disability of 
the right eye at any time earlier than January 28, 1987.  As 
a result of a later VA medical opinion indicating that it was 
at least as likely as not that the veteran had organic 
and/functional loss in the right eye aggravated by military 
service or the or service connected left eye, the veteran was 
granted service connection for his right eye in a rating 
decision dated in November 2000 effective January 28, 1987.  
For these reasons, an effective date earlier than January 28, 
1987, 1996, for bilateral blindness is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than January 28, 1987, 
for the grant of service connection for bilateral blindness 
must be denied.

ORDER

Entitlement to an effective date prior to January 28, 1987, 
for the grant of service connection for bilateral blindness 
with light perception only, due to glaucoma and function loss 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


